DETAILED ACTION
1	This action is responsive to the amendment filed on September 19, 2022.
2	The rejection of claim 34 under 112, second paragraph, is maintained for the reasons set forth in the previous Office action that mailed on 05/18/2022.
3	The rejections of the claims under 35 U.S.C. 103 as being unpatentable over Mann et al. (US 2016/0015615 A1) in view of Argembeaux et al. (US 2015/0328135 A1) is maintained for the reasons set forth in the previous Office action that mailed on 05/18/2022. 
Response to Applicant’s Arguments
4	Applicant's arguments filed on 09/19/2022 have been fully considered but they are not persuasive. 
	With respect to the rejection of claim 34 under 112, second paragraph, applicant argued that claim 1 is directed to from about 8 to about 17% of one or more surfactants. Dependent claim 34 further defines that the one or more surfactants may be selected from the group consisting of sodium lauryl sulfate, sodium laureth-n sulfate. The applicant also argued that dependent claim 34 is a Markush group further defining from about 8 to about 17% of one or more surfactants of claim 1 and thus applicants assert that there is no broad range of limitation together with a narrow range of limitation that falls with the brad range of limitation in the same claim.
	The examiner respectfully, disagrees with the above arguments for the reasons set forth in    the previous Office action that mailed on 05/18/2022 and for the following reasons: the claimed species sodium lauryl sulfate  (sodium C12 alkyl sulfate), the claimed species sodium undecyl sulfate (sodium C11 alkyl sulfate), the claimed species sodium decyl sulfate (sodium C10 alkyl sulfate) and sodium tridecyl sulfate ( sodium C13 alkyl sulfate) as claimed species with specific numbers of alkyl groups 10, 11, 12 or 14 represent the narrow range of limitation of alkyl group, while the claimed sodium C10-15 alkyl sulfate represents all the above species in a broad range of limitation in the same claim. Accordingly, the rejection of the claim under 112, second paragraph is proper and maintained.
	With respect to the rejection of the claims under 103, applicants argued that the specification demonstrates the criticality of the claiming as low as 0.02% of salicylate salts or acids, wherein 0.02% is never contemplated or disclosed in Mann et al. which only discloses approximately a factor of 10 higher at 0.3%.
 The examiner respectfully, disagrees with the above argument because the claims recite the limitation “from about 0.02-0.2% of salicylic salts or acids” wherein the upper limit of the percentage range is about 0.2% and wherein the prior art reference of Mann et al. (US’ 615 A1) teaches sodium salicylate in the amount of 0.3% (see page 20, Example 87) which is closed to the upper claimed range “about 0.2%” as claimed in claim 1. Therefore, if range of prior art and claimed range do not overlap, obviousness may still exist if the range are close enough that one would not expect a difference in properties, In re Wooddruff 16 USPQ 2d 1934 (Fed. Cir 1990); Titanium Metals Corp. V. Banner 227 USPQ 773 (Fed. Cir. 1985); In re Aller 105 USPQ 233 (CCPA). Also a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.051. Further, the word “about” permits some tolerance (see In re Ayers, 69 USPQ 109, and In re Erickson, 145 USPQ 207), the upper limit of about 0.2 % salicylate of the present claim 1 may be considered to read on the limit of 0.2% of the prior art reference.
With regards to the applicant’s arguments that the present invention’s specification demonstrates the criticality of the percentage amounts of salicylate salts and benzoate salts in the claimed invention, as demonstrated below, wherein the Mann et al. in view of Argenbeaux et al. is silent with regard to any data demonstrating the criticality of the percentage amounts of salicylate salts and benzoate salts, the examiner would like to point out that applicants have not shown any criticality of the claimed amounts of salicylate salts and benzoate salts in the claimed invention because the comparative data shows the criticality of the claimed amounts of salicylate salts and benzoate salts in the claimed invention with a comparative composition that does not comprise sodium benzoate or sodium salicylate. 
Applicants have not shown any criticality of the percentage amounts of salicylate salts (about 0.2%) and benzoate salts (0.25%) over the composition of the closet prior art of record (US’ 615 A1) that teaches percentage amounts salicylate salts (0.3%) and benzoate salts (0.25%) wherein about 0.2% of the claimed salicylate is closed to 0.3% salicylate salts in the prior art reference. 
With respect to the applicant’s arguments that Mann et al. in view of Argembeaux et al. is silent with regard to any data demonstrating the criticality of the percentage amounts of salicylate salts and benzoate salts, the examiner would like to point out that the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. “In re Heck, 699 F.2d 1331, 1332-33 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed.Cir.), cert. denied, 493 U.S. 975 (1989). In this case, Mann et al. clearly teaches the combination of salicylate salts (0.3%) and benzoate salts (0.25%) which are closed to the claimed percentage ranges that it would have reasonably suggested to one having ordinary skill in the art. 
The examiner would like to point out that applicants do not provide a comparative data commensurate in the scope with the claims to demonstrate the criticality of the claimed percentage mounts about 0.2% of salicylate salts or acids in the claimed composition over the percentage amounts of 0.30% of sodium salicylate disclosed in the composition of the prior art of record (US’ 615 A1). The applicants also do not provide a comparative data commensurate in the scope with the claims to demonstrate the criticality of the presence of one or more polyacrylate or polyacrylamide based thickening polymers in the claimed composition over the closest composition of the prior art of record (US’ 615 A1).  
5	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/            Primary Examiner, Art Unit 1761